DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under PCT CN 2019/110229 filed on 10/9/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al, US 2013/0101018 A1 (Chong), in view of Hu et al, US 2021/0076032 A1 (Hu).

Regarding Claim 1, Chong discloses a method of processing video data, comprising: 
making a determination, for a conversion between a current video unit of a video and a bitstream of the video, whether a first filtering process is enabled for the current video unit based on a color sampling format of the video (Chong [0096] – The video encoder 20 receives a current video block within a video frame to be encoded. For video block reconstruction, the video encoder 20 also includes an inverse quantization unit 58, an inverse transform module 60, a summer 62, and an ALF unit 43. A deblocking filter may also be included to filter block boundaries to remove blockiness artifacts from reconstructed video. If desired, the deblocking filter would typically filter the output of the summer 62; [0012] – The ALF unit 43 may then perform adaptive loop filtering in accordance with the techniques described above. In one example, the ALF unit 43 may be configured to determine filter coefficients for chroma components of a reconstructed block using region or block-based classification techniques. In another example, the decision to apply chroma ALF may be made at the CU level and may be made independently of the decision to apply ALF to luma components. The actual ALF filter information determined for both the luma and chroma components may be signaled in the encoded video bitstream. The filter information may include the actual filter coefficients, an index indicating the filter coefficients, block or region-based classifications, and/or CU level on/off decision flags. In some examples, the chroma ALF filter coefficients may be predicted from luma ALF filter coefficients; [0125] – FIG. 8 is a flowchart depicting an example video encoding method according to the techniques of this disclosure. The method depicted in FIG. 8 may be performed by one or more functional units of video encoder 20, including ALF unit 43. Video encoder 20 may be configured to encode video data to create encoded video data (820), and to reconstruct the encoded video data to create the reconstructed video data (822). The reconstructed video data may include one or more blocks of pixels; [0126] – Video encoder 20 may be configured to determine to perform luma adaptive loop filtering on the block of pixels, and determine to perform chroma adaptive loop filtering on the block of pixels, wherein the determining to perform chroma adaptive loop filtering is performed independently of determining to perform luma adaptive loop filtering (824). Determining to perform chroma adaptive loop filtering may include determining a value of a chroma CU level ALF on/off flag for the chroma components. Luma and chroma adaptive loop filtering are performed together. In this case, a separate chroma CU level ALF on/off flag need not be determined and signaled, but instead, the chroma ALF may share the luma CU level ALF on/off flag); and 
However, Chong does not explicitly disclose performing the conversion according to the determination, wherein the first filtering process is based on a correlation between a luma component and at least one chroma component of the video in a loop filtering process, wherein luma positions of luma samples of the luma component used in the first filtering process are determined based on the color sampling format.
Hu teaches performing the conversion according to the determination, wherein the first filtering process is based on a correlation between a luma component and at least one chroma component of the video in a loop filtering process, wherein luma positions of luma samples of the luma component used in the first filtering process are determined based on the color sampling format (Hu [0024] – CC-ALF has only been applied to pictures coded using the 4:2:0 chroma format with type 0 chroma samples. In the 4:2:0 chroma format with type 0 chroma samples, chroma samples are located at positions that are vertically between positions of luma samples, but not at the same positions as luma samples and not at other positions between luma samples. When applying CC-ALF, the filter applied to the set of luma samples has positions for luma samples above and below the position of the chroma sample; [0025] – in other chroma formats, such as the 4:2:2 and 4:4:4 chroma formats, there is a luma sample at the same position as the chroma sample; [0026] – The techniques of this disclosure may improve CC-ALF by enabling CC-ALF to be used with multiple chroma formats and types of chroma samples without, in some examples, increasing storage requirements of the video coder; [0119] - JVET-O0636 indicates that CC-ALF operates by applying a linear, diamond shaped filter (FIG. 8) to the luma channel for each chroma component. In other words, FIG. 8 is a conceptual diagram illustrating a filter 800 used in JVET-O0636. In the example of FIG. 8, the values f0 through f13 correspond to filter coefficients applied to luma samples at corresponding locations. The locations in filter 800 having weights f6 and are applied to luma samples that are immediately above and below a position of a chroma sample being modified; [0125] – The relative position between the chroma sample to be filtered and the center position of luma samples used for filtering may be signaled in bitstream. The filter shape and tap number may be dependent on the chroma format and relative position between luma and chroma samples).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chong where the filtering is based on the relationship with the luma and chroma components and luma positions are based on the color sampling format, as taught by Hu. One would be motivated as a CCALF uses positions of luma and chroma samples and sampling formats to determine the location for a filter.

Regarding Claim 2, Chong, in combination, further discloses the method of claim 1, wherein in response to the first filtering process being enabled, the color sampling format of the video is 4:2:0, 4:2:2 or 4:4:4 (Chong [0082], [0127] – The techniques of this disclosure for ALF of chroma components are not limited to just the 4:2:0 pixel format. The ALF techniques of this disclosure may be applied to chroma components in other pixel formats, such as 4:2:2 and 4:4:4 pixel formats).

Regarding Claim 9, Chong discloses the method of claim 1, wherein the conversion includes encoding the video into the bitstream (Chong Fig.1 – 20 Video Encoder; [0045] – the system 10 includes a source device 12 that transmits encoded video to a destination device 14 via a communication channel 16).

Regarding Claim 10, Chong discloses the method of claim 1, wherein the conversion includes decoding the video from the bitstream (Chong Fig.1 – 30 Video Decoder).

With regard to claim 11, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 11.

With regard to claim 12, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 12.

With regard to claim 15, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 15.

With regard to claim 18, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 18.

Claims 3, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chong and Hu, in view of Hsiao et al, US 2020/0329239 A1 (Hsiao).

Regarding Claim 3, Chong and Hu teach the method of claim 1, as outlined above.
However, Chong does not explicitly disclose filter coefficients for the first filtering process are included in an adaptation parameter set, and the adaptation parameter set is allowed to be referenced in a slice header of a slice to which the current video unit belongs.
Hsiao teaches filter coefficients for the first filtering process are included in an adaptation parameter set, and the adaptation parameter set is allowed to be referenced in a slice header of a slice to which the current video unit belongs (Hsiao [0039] – ALF filter parameters (including ALF coefficients and clipping values) are signaled in an Adaptation Parameter Set (APS). In one APS, up to 25 sets of luma filter coefficients and clipping value indices, and up to one set of chroma filter coefficients and clipping value indices may be signaled. To reduce bits overhead, filter coefficients of different classification can be merged. The indices of the APSs used for the current slice are signaled in slice header).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chong for filter coefficients for the first filtering process are included in an APS, and the APS is to be referenced in a slice header of a slice to which the current video unit belongs, as taught by Hsiao. One would be motivated to include filter parameters in the APS where redundant data can be merged.

With regard to claim 13, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 13.

With regard to claim 16, the claim limitations are essentially the same as a combination of claims 2 and 3 but in a different embodiment. Therefore, the rational used to reject claims 2 and 3 is applied to claim 16.

With regard to claim 19, the claim limitations are essentially the same as a combination of claims 2 and 3 but in a different embodiment. Therefore, the rational used to reject claims 2 and 3 is applied to claim 19.

Claim 4, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chong and Hu, in view of Wang, US 2022/0217410 A1 (Wang).

Regarding Claim 4, Chong and Hu teach the method of claim 1, as outlined above.
However, Chong does not explicitly disclose a first syntax element indicating usage of a coding tool for coding at least a first portion of multiple portions of the video is selectively included in a first video unit level of the bitstream based on a second syntax element included in a second video unit level of the bitstream.
Wang teaches a first syntax element indicating usage of a coding tool for coding at least a first portion of multiple portions of the video is selectively included in a first video unit level of the bitstream based on a second syntax element included in a second video unit level of the bitstream (Wang [0125] – An SPS 713 contains sequence data common to all pictures in a coded video sequence contained in the bitstream 700. For example, each layer may contain one or more coded video sequences, and each coded video sequence may reference a SPS 713 for corresponding parameters. The parameters in a SPS 713 can include picture sizing, bit depth, coding tool parameters, bit rate restrictions, etc. It should be noted that, while each sequence refers to a SPS 713, a single SPS 713 can contain data for multiple sequences in some examples).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chong to have a first syntax element indicating usage of a coding tool for coding at least a first portion of multiple portions of the video is selectively included in a first video unit level of the bitstream based on a second syntax element included in a second video unit level of the bitstream, as taught by Wang. One would be motivated to include the tool to indicate the type of coding to be used on a block.

Regarding Claim 5, Chong, Hu and Wang teach the method of claim 4, as outlined above.
However, Chong does not explicitly disclose the first portion of the multiple portions comprises a picture, and the first video unit level is a picture header
Wang teaches the first portion of the multiple portions comprises a picture, and the first video unit level is a picture header (Wang [0125] – The bitstream 700 includes a VPS 711, one or more SPSs 713, a plurality of picture parameter sets (PPSs) 715, a plurality of adaptation parameter sets (APSs) 716, a plurality of picture headers 718, a plurality of slice headers 717, image data 720, and SEI messages 719).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chong to have the first portion of the multiple portions comprises a picture, and the first video unit level is a picture header, as taught by Wang. One would be motivated to include the encoded picture data in the picture header in the bitstream.

Regarding Claim 8, Chong, Hu and Wang teach the method of claim 4, as outlined above.
However, Chong does not explicitly disclose the second video unit level is a sequence parameter set
Wang teaches the second video unit level is a sequence parameter set (Wang [0125] – The bitstream 700 includes a VPS 711, one or more SPSs 713, a plurality of picture parameter sets (PPSs) 715, a plurality of adaptation parameter sets (APSs) 716, a plurality of picture headers 718, a plurality of slice headers 717, image data 720, and SEI messages 719).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chong where the second video unit level is an SPS, as taught by Wang. One would be motivated to contain an SPS to include parameters being sent to the decoder.

Claims 6, 7, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, Hu and Wang, in view of Chuang et al, US 2018/0199057 A1 (Chuang).

Regarding Claim 6, Chong, Hu and Wang teach the method of claim 4, as outlined above.
However, Chong does not explicitly disclose the coding tool comprises a Bi-Direction Optical Flow coding tool
Chuang teaches the coding tool comprises a Bi-Direction Optical Flow coding tool (Chuang [0058] – Fig. 9 illustrates an exemplary flowchart of a video coding system using decoder-side predictor refinement process, such as Pattern-based MV derivation (PMVD), Bi-directional optical flow (BIO) or Decoder-side MV refinement (DMVR), to refine motion/predictor with reduced system bandwidth according to an embodiment of the present invention. The steps shown in the flowchart, as well as other flowcharts in this disclosure, may be implemented as program codes executable on one or more processors (e.g., one or more CPUs) at the encoder side and/or the decoder side).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chong to include the coding tool comprises a Bi-Direction Optical Flow coding tool, as taught by Chuang. One would be motivated as BOF is a means for a coding tool.

Regarding Claim 7, Chong, Hu and Wang teach the method of claim 4, as outlined above.
However, Chong does not explicitly disclose the coding tool comprises a Decoder-side Motion Vector Refinement coding tool
Chuang teaches the coding tool comprises a Decoder-side Motion Vector Refinement coding tool (Chuang [0058] – Fig. 9 illustrates an exemplary flowchart of a video coding system using decoder-side predictor refinement process, such as Pattern-based MV derivation (PMVD), Bi-directional optical flow (BIO) or Decoder-side MV refinement (DMVR), to refine motion/predictor with reduced system bandwidth according to an embodiment of the present invention. The steps shown in the flowchart, as well as other flowcharts in this disclosure, may be implemented as program codes executable on one or more processors (e.g., one or more CPUs) at the encoder side and/or the decoder side).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chong to include the coding tool comprises a Decoder-side Motion Vector Refinement coding tool, as taught by Chuang. One would be motivated as DMVR is a means for a coding tool.

With regard to claim 14, the claim limitations are essentially the same as a combination of claims 5-8 but in a different embodiment. Therefore, the rational used to reject claims 5-8 is applied to claim 14.
With regard to claim 17, the claim limitations are essentially the same as a combination of claims 5-8 but in a different embodiment. Therefore, the rational used to reject claims 5-8 is applied to claim 17.
With regard to claim 20, the claim limitations are essentially the same as a combination of claims 5-8 but in a different embodiment. Therefore, the rational used to reject claims 5-8 is applied to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /AMIR SHAHNAMI/Primary Examiner, Art Unit 2483